DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/16/2021 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/3/2021.
The specification was received on 9/16/2021. This specification is acceptable.
The drawings were received on 9/16/2021. These drawings are acceptable.

Claim Objections
Claims 1, 4, 6 objected to because of the following informalities:  
Claim 1 recites the limitation “the force” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the force” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, line 3, the limitation “a point of injection” appears to be amended to recite “the point of injection” in order to refer to “a point of injection” recited in claim 1, lines 19-20.
Regarding claim 6, line 4, the limitation “a force” appears to be amended to recite “the force” in order to refer to “force” recited in claim 1, line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 7, the limitation “a position” renders the claim indefinite because the claim is unclear regarding whether “a position” refers to “a locked position” recited in claim 1, line 18 or additional. For examination purposes, examiner construes that “a position” in claim 6 refers to “a locked position” recited in claim 1. Claim 6 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 6 is amended to recite “the locked position” instead of “a position”.
Claim 7 being dependent on claim 6 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitdinger et al. (US 5,478,316).
Regarding claim 1, Bitdinger discloses an auto-injector 10 (figure 1) for automatically injecting an active agent (fluid inside element 30), comprising: 
a) an elongated casing 12; 
b) an injection needle 38 connected to an active container 30; 
c) a piston 46 shiftable in the active agent container 30, by a driving spring 56 of the auto-injector 10, to deliver the active agent (fluid inside element 30); 
d) a needle protecting tube 28 shiftable into the casing 12 against the force of a compressible spring 40 (column 5, lines 51-56), wherein the auto-injector 10 is prevented from being intentionally or unintentionally triggered (column 5, lines 39-45, 51-59) until the needle protecting tube 28 has been shifted into the casing 12; and 
e) a needle protecting cap 16 for substantially sealing a needle end (end where element 16 is placed on element 10) of the auto-injector 10 prior to use, wherein the needle protecting cap 16 is formed such that when attached to the auto-injector 10, the needle protecting cap 16 prevents the needle protecting tube 28 from being touched (element 16 covers exterior portion as shown in figure 1 hiding the view of element 28 thereby preventing element 28 from being touched) and retracted into the casing (element 16 is placed on element 28 and in order to retract element 28 while having element 16 placed on element 10 would require pushing element 16 further towards element 12. However, element 16 cannot be pushed towards element 12 because element 16 would touch element 12 therefore, element 28 cannot be pushed to retract element 28 within element 12), and 


Regarding claim 4, Bitdinger teaches wherein in a latching position (position shown in figure 3 where element 28A is engaged to element 66B), a latching member is capable of preventing (column 4, lines 47-51, column 5, lines 39-45) the driving spring from delivering the active agent, and wherein the needle protecting tube 28 is shiftable into the casing 12 to cause the latching member to be moved to a released position (position where element 28A gets disengaged from element 66B as shown in figure 6) in which the force of the driving spring 56 may be unobstructed (column 5, lines 56-59) on the piston rod 46.

Regarding claim 5, Bitdinger teaches wherein a latching member 28A is forced out of a latching position (position where element 28A is engaged to element 66B as shown in figure 3) by shifting (column 5, lines 56-59) the needle protecting tube 28 into the casing 12.

Regarding claim 6, Bitdinger teaches wherein the locking member 14 is configured as a locking sleeve with at least one locking tongue 14A protruding outwards from the locking sleeve 14, wherein when the auto-injector 10 is lifted from the point of injection, the needle protecting tube 28 is shifted back into an initial state (state shown in figure 8) by a force of the compressible spring 40 (column 6, lines 22-28) and a free end (an end of element 14A engaging element 28) of the at least one locking tongue 14A 

Regarding claim 7, Bitdinger discloses wherein the end edge of the needle protecting tube 28 is formed between a proximal end (end of element 28 comprising element 28A) and a distal end (end of element 28 that comes in contact with element 16) of the needle protecting tube 28.

Regarding claim 8, Bitdinger teaches a driving part 48 contacts the piston rod 46 and is biased against the piston rod 46 by the driving spring 56 (element 56 is pushing element 48 in the direction where element 46 is present).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitdinger et al. (US 5,478,316) in view of Castellano et al. (US 5,536,249).
Regarding claim 2, Bitdinger teaches wherein the needle protecting cap 16 comprises an outer sleeve (see “OS” in figure 4 below) extending at an end of the casing 
However, Castellano teaches a design of an injector (figure 5) comprising the needle protecting cap 26 comprising an outer sleeve (sleeve of element 26) extending over a front part (portion of element 16 over which element 26 extends) of the casing 16 for the purpose of having a well-known alternative design configuration to have the cap extending over a front part of the casing (figure 5, column 7, lines 3-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the length/diameter of an outer sleeve of the needle protecting cap of Bitdinger to have the outer sleeve extending over a front part of the casing as taught by Castellano for the purpose of having a well-known alternative design configuration to have the cap extending over a front part of the casing (figure 5, column 7, lines 3-5). Examiner further construes that one of ordinary skill in the art when modifying Bitdinger in view of Castellano will modify the length and/or diameter of the outer sleeve of Bitdinger to slider over a portion of the casing of Bitdinger without changing operation/engagement of the needle protecting cap with respect to other components of the autoinjector of Bitdinger.

    PNG
    media_image1.png
    305
    799
    media_image1.png
    Greyscale

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitdinger et al. (US 5,478,316) in view of Rand et al. (US 5,137,516).
Regarding claim 3, Bitdinger teaches wherein the auto-injector is a disposable auto-injector (element 10 of Bitdinger could be disposed after single/multiple use) and wherein the casing 12 includes a front casing part 12B and a rear casing part 12A connected by a fixed connection (column 3, lines 62-64). Bitdinger discloses the fixed connection being ultrasonic welding or other suitable procedure (column 3, lines 62-64) but is silent regarding the fixed connection being a fixed latching connection.
However, Rand teaches a design of an injector (figure 1) comprising a front casing part 11 and a rear casing part 11a (figure 3) wherein the front casing part 11 and the rear casing part 11a are connected by a fixed latching connection (column 4, lines 57-60, snap-fit is construed as fixed latching connection) for the purpose of connecting the front casing part and the rear casing part using a well-known alternative fixed latching connection (column 4, lines 57-60).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the fixed connection of Bitdinger to incorporate a fixed latching connection as taught by Rand for the purpose of connecting the front casing part and the rear casing part using a well-known alternative fixed latching connection (column 4, lines 57-60).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783